Exhibit 10.1

SANDERSON FARMS, INC. AND AFFILIATES

EMPLOYEE STOCK OWNERSHIP PLAN

(As Amended and Restated Effective August 1, 2006)

WHEREAS, Sanderson Farms Inc. (the “Corporation”) maintains the Sanderson Farms,
Inc. and Affiliates Employee Stock Ownership Plan, as amended and restated
effective August 1, 2006 (the “Plan”) for the benefit of the employees of the
Corporation and its participating affiliates;

WHEREAS, Section 12.1 of the Plan provides that the Corporation, through action
of its Board of Directors, may amend the Plan at any time; and

WHEREAS, the Corporation desires to amend the Plan as required by the Internal
Revenue Service as a condition of obtaining a favorable determination letter for
the Plan.

NOW THEREFORE BE IT RESOLVED, that, effective August 1, 2006, the Plan shall be
amended as follows:

1. Add the following new Section 1.3:

Section 1.3 Intent. The Plan is intended to be a stock bonus plan and an
employee stock ownership plan within the meaning of Section 4975(e)(7) of the
Code. The Plan is designed to invest primarily in qualifying employer securities
within the meaning of Section 409(l) of the Code.

2. Add the following new Section 2.16A:

Section 2.16A “Exempt Loan” means a loan described in Article 8 hereof.

3. Restate Section 2.40 in its entirety as follows:

Section 2.40 “Valuation Date” means the last day of each Plan Year and any other
date on which a special valuation is made, as designated by the Administrative
Committee. Notwithstanding the foregoing, the Valuation Date of any transaction
between the Plan and a disqualified person (within the meaning of
Section 4975(e)(2) of the Code) shall be the date of the transaction.

4. Restate Section 6.3(h) in its entirety as follows:

(h) Forfeitures arising under this Section 6.3 shall be held in a suspense
account pending reallocation under Section 5.2 hereof.

5. Restate Article 8 in its entirety in the form attached hereto as Exhibit I.

6. In Section 11.6(c)(1), replace the phrase “separation from service” with the
phrase “severance from employment”.

7. In Section 15.5(a), replace the phrase “Section 1.401(a)(9)-1, Q&A-4, of the
Treasury regulations” with the phrase “Section 1.401(a)(9)-4 of the Treasury
regulations”.

AND BE IT FURTHER RESOLVED, that, effective November 1, 2007, the Plan shall be
amended by deleting Sections 4.3(a)(2), (b), (c)(2) and (c)(3).

AND BE IT FURTHER RESOLVED, that the cross-references in the Plans shall be
renumbered, as necessary, in accordance with the foregoing resolutions.

IN WITNESS WHEREOF, the undersigned has executed this Amendment to the Sanderson
Farms, Inc. and Affiliates Employee Stock Ownership Plan on this      day of
            , 2013.



--------------------------------------------------------------------------------

SANDERSON FARMS, INC. By:     Title:    



--------------------------------------------------------------------------------

EXHIBIT I

ARTICLE 8

SPECIAL PROVISIONS RELATING TO LOANS

Section 8.1 Exempt Loans.

(a) The Trustee may incur an Exempt Loan on behalf of the Plan in a manner and
under conditions which will cause the loan to be an Exempt Loan within the
meaning of Section 4975(d)(3) of the Code and regulations thereunder.

(b) An Exempt Loan shall be used primarily for the benefit of Participants and
their Beneficiaries. The proceeds of each Exempt Loan shall be used, within a
reasonable time after the Loan is obtained, only to purchase Qualifying Employer
Securities, to repay the Exempt Loan or to repay any prior Exempt Loan. At the
time that an Exempt Loan is made, the interest rate for the Exempt Loan and the
price of Qualifying Employer Securities to be acquired with the Exempt Loan
proceeds should not be such that Plan assets might be drained off.

(c) An Exempt Loan shall (i) provide for a reasonable rate of interest and an
ascertainable period of maturity, (ii) be without recourse against the Plan, and
(iii) not be payable at the demand of any person, except in the case of default.

(d) An Exempt Loan shall be secured solely by shares of Qualifying Employer
Securities acquired with the proceeds of the Exempt Loan and shares of such
securities that were used as collateral on a prior Exempt Loan which was repaid
with the proceeds of the current Exempt Loan. Such securities pledged as
collateral shall be placed in a Suspense Account and released pursuant to
Section 8.2 hereof as the Exempt Loan is repaid. Qualifying Employer Securities
released from the Suspense Account shall be allocated among Participant Accounts
in the manner described in Section 5.2 hereof.

(e) No person entitled to payment under an Exempt Loan shall have recourse
against any Trust Fund assets other than the (i) Qualifying Employer Securities
used as collateral for the Loan, (ii) Contributions of cash that are available
to meet obligations under the Exempt Loan, and (iii) earnings attributable to
such collateral and the investment of such Contributions. The payments made with
respect to an Exempt Loan by the Plan during a Plan Year shall not exceed an
amount equal to (x) the sum of such Contributions and earnings received during
or prior to the Plan Year, less (y) such payments in prior Plan Years. Such
Contributions and earnings must be accounted for separately in the books of
account of the Plan until the Exempt Loan is repaid. Contributions made with
respect to any Plan Year during which the Exempt Loan remains unpaid, and
earnings on such Contributions, shall be deemed available to meet obligations
under the Exempt Loan.

(f) In the event of default of an Exempt Loan, the value of Plan assets
transferred in satisfaction of the Exempt Loan must not exceed the amount of the
default. If the lender is a disqualified person (within the meaning of
Section 4975(e)(2) of the Code), the Exempt Loan shall provide for a transfer of
Plan assets upon default only upon and to the extent of the failure of the Plan
to meet the payment schedule of the Exempt Loan. For purposes of this
subparagraph, the making of a guarantee does not make a person a lender.

Section 8.2 Release of Shares from Suspense Account. An Exempt Loan shall
provide for the release of Shares of Qualifying Employer Securities used as
collateral for the Loan from the Suspense Account. For each Plan Year during the
duration of the Exempt Loan, the number of Shares released shall equal the
number of Shares held in the Suspense Account immediately before release for the
current Plan Year multiplied by a fraction. The numerator of the fraction is the
amount of principal and interest paid for the Plan Year. The denominator of the
fraction is the sum of the numerator plus the principal and interest to be paid
for all future Plan Years. The number of future years under the Exempt Loan
shall be definitely ascertainable and shall be determined without taking into
account any possible extensions or renewal periods. If the interest rate under
the Exempt Loan is variable, the interest to be paid in future years shall be
computed by using the interest rate applicable as of the end of the Plan Year.
If collateral includes more than one class of Qualifying Employer Securities,
the number of shares of each class to be released for a Plan Year shall be
determined by applying the same fraction to each class.



--------------------------------------------------------------------------------

Section 8.3 Exempt Loan Repayments. Payments of principal and interest on any
Exempt Loan hereunder shall be made by the Trustee at the direction of the
Administrative Committee solely from: (i) Contributions available to meet
obligations under the Exempt Loan, (ii) earnings from the investment of such
Contributions, (iii) earnings attributable to Shares of Qualifying Employer
Securities pledged as collateral for the Exempt Loan, (iv) other dividends on
stock to the extent permitted by law, (v) the proceeds of a subsequent Exempt
Loan made to repay the Exempt Loan, and (vi) the proceeds of the same of any
Shares pledged as collateral for the Exempt Loan. The Contributions and earnings
available to pay the Exempt Loan shall be accounted for separately by the
Administrative Committee until the Exempt Loan is repaid.

Section 8.4 Allocation of Released Shares. Subject to the limitations on Annual
Additions to a Participant’s Accounts under Section 4.3 hereof, Shares of
Qualifying Employer Securities released from a Suspense Account by reason of a
payment made on an Exempt Loan shall be allocated to the Stock Accounts of
Eligible Participants (i) in Shares of Qualifying Employer Securities
representing Participants’ interests in assets withdrawn from the Suspense
Account, and (ii) in accordance with the allocation formula under Section 5.2
hereof as if such payment had been made on the last day of the Plan Year. The
assets of the Trust Fund attributable to Shares acquired by the Plan in a sale
to which Section 1042 of the Code applies shall not accrue or be allocated for
the benefit of persons specified in Section 409(n) of the Code during the
nonallocation period as restricted by Section 4.3(e) hereof.

Section 8.5 Nonterminable Rights. There shall be certain protections and rights
provided to Participants with respect to Shares of Qualifying Employer
Securities acquired with the proceeds of an Exempt Loan. These protections and
rights are as follows:

(a) No Shares acquired with the proceeds of an Exempt Loan may be subject to a
put, call or other option, or buy-sell or similar arrangement, while held by,
and when distributed from, the Plan, whether or not the Plan is then an employee
stock ownership plan, except that:

(1) Shares acquired with the proceeds of an Exempt Loan may, but need not, be
subject to a right of first refusal. Shares subject to such right must be stock
or an equity security, or a debt security convertible into stock or an equity
security. Also, such Shares must not be publicly traded at the time the right
may be exercised. The right of first refusal must be in favor of the Employer,
the Plan, or both in any order of priority. The selling price and other terms
under the right must not be less favorable to the seller than the greater of
the: fair market value of the Shares, or the purchase price and other terms
offered by a buyer, other than the Employers or the Plan, making a good faith
offer to purchase a security. The right of first refusal shall lapse no later
than fourteen (14) days after the security holder gives written notice to the
holder of the right that an offer of a third party to purchase the Shares has
been received.

(2) Shares acquired with the proceeds of an Exempt Loan shall be subject to a
put option if the Shares are not publicly traded or are subject to a trading
limitation when distributed. For purposes of this paragraph, a “trading
limitation” on Shares is a restriction under any federal or state securities
law, any regulation thereunder, or an agreement, not prohibited by Treasury
Regulations Section 54.4975-7(b), affecting the Shares which would make the
Shares not as freely tradable as one not subject to such restriction. The put
option shall be exercisable only by a Participant, by the Participant’s donees,
or by a person (including an estate or its distributees) to whom the Shares pass
by reason of a Participant’s death. (Under this paragraph, “Participant” means a
Participant and his Beneficiaries.) The put option shall permit a Participant to
put the Shares to the Employer. Under no circumstances may the put option bind
the Plan. However, it may grant the Plan an option to assume the rights and
obligations of the Employer at the time the put option is exercised. If it is
known at the time an Exempt Loan is made that federal or state law would be
violated by the Employer honoring such put option, the put option must permit
the Shares to be put, in a manner consistent with such law, to a third party
(e.g., an Affiliate or a Company shareholder other than the Plan) that has
substantial net worth at the time the Exempt Loan is made and whose net worth is
reasonably expected to remain substantial.

(3) A put option shall be exercisable for a period of at least sixty (60) days
following the date of distribution of Shares subject to the put option are
distributed by the Plan, and if the put option is not exercised during such
sixty (60)-day period, for an additional period of at least sixty (60) days in
the following Plan Year. A put option shall be exercised by the holder by
notifying the Employer in writing that the put option is being exercised. The
period during which a put option is exercisable shall not include any time when
a distributee is unable to exercise it because the party bound by the put option
is prohibited from honoring it by applicable federal or state law. The price at
which a put option shall be exercisable is the fair market value of the Shares.
The provisions of payment under a put option shall be reasonable. The deferral
of payment is reasonable if adequate security and a reasonable interest rate are
provided for any credit extended, and if the cumulative payments at any time are
no less than the aggregate of reasonable periodic payments as of such time.
Periodic payments are reasonable if annual installments, beginning thirty
(30) days after the date the put option is exercised, are substantially equal.
The payment period shall not end more than five (5) years after the date the put
option is exercised. Payment under a put option may be restricted by the terms
of an Exempt Loan, including one used to acquire Shares subject to a put option.
Otherwise, payment under a put option shall not be restricted by the provisions
of an Exempt Loan or any other arrangement, including the terms of the
Employers’ articles of incorporation, unless so required by applicable state
law.



--------------------------------------------------------------------------------

(b) The protections and rights set forth in this Section 8.5 are nonterminable.
If the Plan holds or has distributed Qualifying Employer Securities acquired
with the proceeds of an Exempt Loan and either the Exempt Loan is repaid or the
Plan ceases to be an employee stock ownership plan, these protections and rights
shall continue to exist hereunder. Notwithstanding the foregoing, these
protections and rights shall not fail to be nonterminable merely because they
are not exercisable under Treasury Regulations Sections 54.4975-7(b)(11) and
(12)(ii).

Section 8.6 Valuation of Qualifying Employer Securities. The fair market value
of Qualifying Employer Securities that are not readily tradable on an
established securities market shall be determined as of each Valuation Date by
an independent appraiser who meets requirements similar to the requirements of
the regulations prescribed under Section 170(a)(1) of the Code.

Section 8.7 More than One Class of Qualifying Employer Securities.

(a) If Qualifying Employer Securities acquired with the proceeds of an Exempt
Loan are available for distribution to a Participant consist of more than one
class, the Participant shall receive substantially the same proportion of each
class.

(b) If more than one class of Qualifying Employer Securities acquired with the
proceeds of an Exempt Loan are allocated to a Participant’s Stock Account, and
any such Qualifying Employer Securities are subsequently forfeited, each class
of Qualifying Employer Securities shall be forfeited in the same proportion.